 In the Matter of BROIVN PAPER MILL COMPANY, INC. MONROF, Loui-SIANAandINTERNATIONAL BROTHERHOOD OF PAPER MAKERS, AF-FILIATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter of BROWN PAPER MILL COMPANY, INC. MONROE, Loul-SIANAandINTERNATIONAL BIioTHERI--I001) OF ELECTRICAL WORKERS,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCases Nos. C-486 and C-487, respectively.Deckled April 4, 1939Paper Mam(foeiur wrjhad^cstrv/-Intel f reface,Restraint,and Coercion:state-ments of supervisors against outside union; surveillance of union meetings bysupervisors;threats of discharge unless employees joined inside union-Company-Dominated Uion:domination of and interference with formation andadministration of inside unions;supervisory cooperation and participation insolicitation ofmembership in inside union; expressed opposition to outsideunions ; dissolution of one inside union and creation of new inside union uponfoundations of old ; continued supervisory cooperation in solicitation of mem-bership in new inside union; urging, persuading,and warning employees to joininside union and its successor;employer ordered to disestablish inside union-Dascrimination:charges of discriminatory discharges for union activities notsustained.Mr. Berdon Al. Bell,for the Board.PopedBallard,byMr. Edward W. Ford,of Chicago, Ill.;Shot-well d Brown,byMr. Clyde R. Brown,ofMonroe,La.; andMr. L. J.Benekenstein,of Beaumont,Tex., for therespondent.Mr. J. B. Thornhill,of Monroe, La., for the Association.Mr. Patel Fink,of Monroe, La., for theI.B. P. M.Mr. Allan Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn December 15, 1937, and January 10, 1938, respectively, filter-national Brotherhood of Paper Makers, affiliated with the AmericanFederation of Labor, herein called the I. B. P. M., filed with theRegional Director for the Fifteenth Region (New Orleans, Louisi-alia), charges and amended charges alleging that Brown PaperMill Company, Inc., Monroe, Louisiana, herein called the respondent,12 N. L. R. B., No. 9.60 BROWN PAPER MTLL COMPANY, INC.61had engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (2), and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On January 11, 1938, InternationalBrotherhood of ElectricalWorkers, affiliated with the AmericanFederation of Labor, herein called the I. B. E. W., filed with thesame Regional Director charges alleging that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) of the Act.On January 18, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Article III, Section 10 (c) (2),of National Labor Relations Board Rules and RegLulations-Series1, as amended, ordered the above cases consolidated for the purposeof hearing.Upon the charges filed by the I. B. P. M., the Board, by theRegional Director, issued its complaint dated January 27, 1938, anditsamended complaint dated January 30, 1938, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the Act.With respect tothe unfair labor practices, the amended complaint, in substance,alleged, (1) that the respondent dominated and interfered with theformation and administration of Brown Paper Mill Employees Bene-fit Association, a labor organization of its employees, herein calledthe Benefit Association, and subsequently, through reorganization,given the name of and known as Brown Paper Mill EmployeesAssociation, herein called the Association; (2) that the respondentcaused to be circulated among its employees statements calculatedto discourage their membership in the I. B. P. M. and to encouragetheirmembership in the Benefit Association and thereafter in theAssociation; and (3) that the respondent discriminated in regardto the hire and tenure of employment of John Fox, C. C. Butler,and A. G. Scharf to discourage membership in the I. B. P. M.Upon the charges filed by the I. B. E. W., the Board, by theRegional Director, issued its complaint dated January 28, 1938,charging the respondent with the commission of unfair labor prac-tices,within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the Act. This complaint alleged in substance thatthe respondent discriminatorily discharged Charles W. Cox, therebydiscouraging membership in the I. B. E. W. and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Copies of the complaints, together with notice of consolidatedhearing, were duly served upon the respondent, the I. B. P. M., 1162DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the I. B. E. W. On February 10, 1938, the respondent filedseparate answers to the above-described complaints, in which itdenied the material allegations contained therein.On the samedate the respondent also fileda separate motion to dismiss thecomplaints on the ground that it wasnot engaged in interstatecommerce.Pursuant to notice, a hearing on the consolidatedcases was heldinMonroe, Louisiana, from February 10 to 25, 1938, before L. Rich-ard Insirilo, the Trial Examiner duly designated by the Board,At the opening of the hearing the Association appeared and filedwith the Trial Examiner a motion for leave to intervene in theproceedings.This motion was granted by the Trial Examiner. TheBoard, the respondent, the I. B. P. M., and the Association, wererepresented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues, was afforded allparties.At the hearing counsel for the respondent moved to dismiss theproceedings upon the ground that the complaints failed to set forthalleged violations of the Act with sufficient particularityto enablethe respondent to preparea defenseor, in thealternative,to requirethe Board to amend its complaint to particularizemorefully theallegations contained therein.These motions were denied by theTrial Examiner.During the course of the hearing the Trial Exam-iner made other rulings on motions and on objections to theadmissionof evidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.At the conclusion of the hearing therespondent made several motions on which rulings were reserved bythe Trial Examiner.Except as hereinafter set forth, these motionsare hereby denied.On March 29, 1938, the Board, acting pursuant to Article II,Section 37, of National Labor Relations Board Rules andRegula-tions-Series 1, as amended, ordered the proceeding transferred toand continued before the Board, and on September 12, 1938, theBoard, acting pursuant to Article II, Section 38 (d), of said Rulesand Regulations, issued an order directing the issuance of proposedfindings of fact, proposed conclusions of law, and a proposed order.The order further provided that the parties should have the right,within 10 days from the receipt of said proposed findings, proposedconclusions of law, and proposed order, to file exceptions, to requestoral argument before the Board, and to request permission to filea brief with the Board. BROWN PAPER MILL COMPANY, INC.63Pursuant to the order set forth above the Board, on December27, 1938, issued its Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order. On January 14, on January 20, and onFebruary 13, 1939, the respondent, the Association, and the I. B.'P.M., respectively, filed exceptions to the Board's Proposed Find-ings of Fact, Proposed Conclusions of Law, and Proposed Order.The Association and the I. B. P. M. also requested permission tohold oral argument before the Board.Pursuant to notice, oral argument was had before the BoardatWashington, D. C., on February 16, 1939. Counsel for the Association and a representative of the I. B. P. M. appeared and partici-pated in the argument.At the oral argument counsel for the Asso-ciation filed a brief in support of its exceptions.The respondent,while not appearing at the oral argument, filed a written argumentin its behalf on February 16, 1939.The Board has considered the exceptions, briefs, and writtenargument made by the parties and finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBrown Paper Mill Company, Inc., is engaged in themanufactureof paper at its plant located near Monroe, Louisiana.The principalraw materials used by the respondent consist of alum, sizing, color,starch, pulpwood, and various byproducts.Approximately 10 percent of the pulpwood is obtained from points outside the State ofLouisiana.The finished products of the respondent consist chieflyof Kraft wrapping and bag paper and Kraft liner and corrugatedmaterials.The respondent produces on an average of 10,000 to18,000 tons a month of such finished products, at least 50 per centof which are shipped to customers located in States other than theState of Louisiana.The respondent employs approximately 1,000 employees and main-tains an average annual pay roll of $1,000,000.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Paper Makers is a labor organiza-tion affiliated with the American Federation of Labor, admitting to itsmembership production employees of the respondent, exclusive ofwatchmen, clerical, supervisory, and managerial employees.International Brotherhood of Electrical Workers is a labor organ-ization affiliated with the American Federation of Labor. It admitsto its membership electricians employed by the respondent. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown Paper Mill Employees Benefit Association was and BrownPaper Mill Employees Association is an unaffiliated labor organiza-tion, admitting to its membership employees of the respondent.Theprecise limits of the jurisdiction of each of these labor organizationsare not disclosed in the record.III.THE UNFAIR LABOR PRACTICESA. Formation of the Benefit Association and the AssociationOn or about July 1, 1937, the I. B. P. M. and the I. B. E. W.began to solicit members among the respondent's employees. In orderto acquaint the respondent of their aims, J. L. Condit, Paul L.Phillips, union organizers for the I. B. E. W. and the I. B. P. M.,respectively, and E. H. Williams, president of the Louisiana StateFederation of Labor, obtained an interview with M. S. McDonald,general manager of the respondent.McDonald informed them thatit had been the policy of the respondent, prior to the passage of theAct, not to employ union men.He further advised them of hisintention to do everything within his power to prevent the AmericanFederation of Labor from organizing the respondent's employees.He stated, however, that he intended to act within the law.Thisstatement of policy was not denied by McDonald.Two weeks after the I. B. P. M. and the I. B. E. W. began theirorganizational activities among the respondent's employees the Bene-fit Association was conceived.Herbert Steed, chief paper inspectorat the respondent's plant, testified that he obtained the idea of form-ing an independent union from a magazine article on the subject.He discussed the idea with a group of baseball players who wereemployees of the respondent and sought their approval.These em-ployees approved of Steed's proposal and suggested that he furtherinvestigate the possibility of organizing such a union.Steed there-upon sought the advice of Bunn Beasley, general superintendent andsecretary of the respondent.Beasley informed him that as far asthe respondent was concerned it would have to maintain a "handsoff" policy.Beasley advised him, however, to seek legal advice beforecontinuing the formation of an association.Steed, together with several other employees, as a self-appointedcommittee, then sought legal advice from A. T. Shotwell, the respond-ent's attorney, who informed them that since he was the respondent'sattorney it would not be proper for him to represent them.Thecommittee then called upon Carey Thompson, a local attorney, andretained him as legal adviser.On or about August 1, 1937, Thomp-son came out to the plant and advised several groups of interestedemployees of their right to organize an independent union.At these BROWN PAPER MILL COMPANY, INC.65meetings several supervisory employees requested information a6to their right to participate in such an organization.Thompsonadvised them that so far as he knew they could participate providedthat they acted independently of the management.0.W. Getchell,superintendent of the paper mill, testified that he interpreted thisadvice as giving supervisory employees complete freedom to aid inthe organization of the Benefit Association.At the request of Steed,Thompson drew up a proposed constitution and drafted bylaws forthe Benefit Association.Shortly after the above-mentioned informal meetings, notices ofa meeting of the Benefit Association were posted in the tender roomof the machine shop.Getchell admitted that he was instrumental inhaving these notices posted.Two meetings were held in the safetyhall at the respondent's plant to accommodate the employees from thevarious shifts.Approximately 50 to 60 employees attended eachmeeting at which Getchell and Steed presided.Getchell testifiedthat his only purpose in acting on behalf of the Benefit Associationwas to explain the Wagner Act to the employees.However, fromthe testimony of a number of witnesses who attended the meetings,we find that Getchell far exceeded his alleged intention.He informedthe employees that the purpose of forming the Benefit Associationwas to keep out the American Federation of Labor unions.He spokecritically of the latter unions and informed the employees that itwas his experience that the American Federation of Labor would notbe "worth a damn" to any of the employees of the plant because,among other reasons, the respondent would not recognize any suchunion.Getchell announced that on the other hand the respondentwould grant recognition to an independent union formed among itsemployees.Following the advice of counsel Getchell was careful tostate that he was acting independently of the management.After his introductory speech Getchell turned the meeting over toSteed, who read the proposed constitution and bylaws of the BenefitAssociation which had been prepared by Thompson.This instru-ment provided for the creation of a bargaining committee composedof employee representatives from the various departments in the mill.The names of the employees who were members of the bargainingcommittee had already been inserted in the bylaws prior to the meet-ing, apparently by Steed and Thompson. Some of the members ofthe bargaining committee were informed of their appointment onlywhen their names were announced at the meeting.During the meeting and immediately thereafter petitions for mem-bership in the Benefit Association were circulated among the em-ployees.Tour bosses, foremen, and the superintendents in thevarious departments of the plant played a prominent part in such 66DECISIONSOF NATIONALLABOR RELATIONS BOARDcirculation and urged their subordinates to sign the petitions.HozeaBlazier, EarlWilson, and Luther Branch, tour bosses, are referredto in the record as having engaged in such activity.Blazier andWilson, witnesses for the respondent, did not deny having so par-ticipated in the formation of the Benefit Association, while Branchwas not called upon to testify. Jess Hilton, chief electrician, ad-mitted that he had "a hand" in the Benefit Association.He testifiedthat he was presented with a copy of the bylaws of the Benefit As-sociation and that he "presented them to the boys and asked them tojoin if they wanted to, or not, and if they didn't, they didn't haveto."D. C. Metcalf, superintendent in the pulp mill, also added hisinfluence to the formation of the Benefit Association.He admittedtalking to H. C. Breazeale, an employee, and explaining to him amagazine article extolling the advantages of a local company unionover a national union.He also admitted calling a group of hisemployees into his office and, after reading to them the constitutionof the Benefit Association, advising them that they could join it ornot as they saw fit. Bunn Beasley, the general manager, admittedthat he had heard of the meetings in the safety hall and that he knewforemen were soliciting memberships for the Benefit Association. Itis clear that, despite his knowledge of the activities of his super-visory employees, Beasley took no steps to prevent such solicitationduring working hours.It is apparent that the support of the supervisors had its effectupon the employees.Within, a few days a considerable number ofthem had signed the petitions declaring their intention to join theBenefit Association.H. C. Breazeale, an employee, testified that hejoined only after a number of supervisors had "put the pressure on."We are persuaded by the record that numerous other employees weresimilarly coerced.After the petitions had been signed, the Benefit Association organ-izers apparently ceased their activities.Several weeks passed inwhich the Benefit Association remained dormant. In the early partof August, Tom McLeod, an employee of the respondent, informedSteed that the employees were dissatisfied with the Benefit Associa-tionand intended to form a new organization. According toMcLeod, the employees believed that there were too many foremeninvolved and that the Benefit Association had failed to function.He advised Steed that he would organize a new association withoutthe assistance of foremen or anyone who had any connection withthe Benefit Association.The new organization, called the Brown Paper Mill EmployeesAssociation,was apparently initiated under the leadership ofMcLeod.During the middle of August he, together with several BROWN PAPER MILL COMPANY, INC.67other employees, called several meetings among the respondent's em-ployees in a gymnasium situated on the respondent's property, to dis-cuss the formation of a new organization.The employees agreedthat a new organization should be formed and appointed McLeodto act as temporary leader.McLeod, together with Conrad Mausand R. M. Arseneu, employees of the respondent, then consulted J. B.Thornhill, another local attorney, and requested his advice as to theformation of a new association.Thornhill agreed to represent andadvise them.On or about September 1, 1937, a meeting called by McLeod, andattended by some 250 employees, was held at the gymnasium.Mc-Leod presided and led the discussion on whether to form a neworganization or to continue with the Benefit Association.After somediscussion it was agreed that a new organization be formed and Mc-Leod was given authority to continue his organizational activities.McLeod then introduced Thornhill, who advised the employees oftheir right to form an independent union under the Act. The con-stitution of the Benefit Association was torn up by McLeod and anew constitution was introduced, read, and adopted by the employeespresent.L.W. Swindall, an employee, testified that he had seenthe constitution and bylaws of both the Benefit Association and theAssociation and that there was no material difference in the two.This testimony remained uncontradicted in the record.Officers forthe new organization as well as members of the bargaining com-mittee were nominated at the meeting and during the next 2 weekselections were conducted at a restaurant across the street from therespondent's plant.Shortly after the above-described meeting, petitions for member-ship in the Association were circulated among the employees through-out the mill during working hours.Despite McLeod's intention toproceed without the assistance of foremen, several of the supervisoryofficials continued their efforts to insure the success of an "inside"organization and transferred their support from the old BenefitAssociation to the newly created Association. Several witnesses testi-fied that Eddy Prim, Luther Branch, and Monroe Holmes, tour bossesin the pulp mill, brought the petitions of the Association to theirvarious departments and left them at convenient places where theemployees could sign them.The above-named tour bosses were notcalled upon as witnesses to deny this testimony.Charles Cox testi-fied that Hilton, the chief electrician, brought the petition of theAssociation to the electrical department with the remark to the em-ployees, "Boys, the other one has been thrown out.We want youto join this one."Hilton admitted having some connection with theBenefit Association, but denied having anything to do with the169134-39-vol. 12-6 68DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation.In view of the testimony of other witnesses who con-tradictHilton's denial we are convinced that he was also influentialin the promotion of the Association. J. D. Peavy, Wilbert Ashley,Uhlis Chargais, and James Moore, colored employees of the re-spondent, testified that W. R. Honea and Dewey Thrasher, foremanand leader of the clean-up gang, respectively, requested them to jointhe Benefit Association and later the Association and threatenedthem with discharge if they did not join.According to Ashley,Honea had informed him that the petition of the Benefit Associationwas brought out "to keep this other union out of here."Honea latertold Ashley that he was going to discharge him if he did not pay hisdues to the Association.Peavy testified that Honea told him "someof you niggers just ain't right."Peavy asked him what he meant bythat, and Honea replied, "You know what I mean . . . youand Wilbert Ashley had better get together and pay your $1.00 inthis here union."Chargais testified that he signed the petition ofthe Benefit Association as a result of Thrasher's warning that if hedid not join he would not be able to work.Moore testified thatThrasher asked him to sign up for the Association and later requestedhim to pay his $1 dues. Although both Honea and Thrasher deniedthat they threatened the employees, both admitted that they collecteddues for the Association.Honea also admitted that he told certainemployees to join the Association.Despite the denials of Thrasherand Honea, in the light of their other activity on behalf of the Asso-ciation,we find the facts as set forth in the testimony of Peavy,Ashley, Chargais, and Moore.On September 18, 1937, the Association, by letter, requested recog-nition from the respondent.At a conference attended by the officersof the company and the Association, the respondent agreed to recog-nize the Association as the exclusive representative of its employeesupon a sworn statement of its secretary that it represented a ma-jority of the employees.On September 23, 1937, the respondent ina letter to the Association formally recognized it as the exclusive bar-gaining representative of its employees.On October 14, 1937, theAssociation presented to the respondent a contract covering wages,hours, and conditions of employment.At the same time a numberof individual grievances were also submitted.Up to the time of thehearing the contract had not been accepted nor had any negotiationsbeen carried on between the Association and the respondent withreference thereto.B. Discouragement of membership in, the I. B. P. M.As we have described above, McDonald frankly expressed to unionorganizersthe respondent's antipathy toward the American Feder- BROWN PAPER MILL COMPANY, INC.69ation of Labor and its intention to prevent the organization of anyaffiliated unions.Supervisory employees, while encouraging mem-bership in the Benefit Association and in the Association, also en-gaged in conduct directly calculated to discourage membership inthe I. B. P. M. In addition to Getchell's anti-union speech at thesafety hall several other supervisory officials also expressed hostilityto the I. B. P. M. C. H. Breazeale, an employee, testified that EarlWilson, a tour boss, informed him that the main purpose of the Asso-ciation was to oust the I. B. P. M. from the plant and stated that,"If we don't put over this union and that union from up town comesin here, the Browns' will just shut this mill down and we will beout of a job." Wilson, though called upon as a witness for the re-spondent, did not deny that he had made the above statements.Metcalf, a superintendent, also told Breazeale that the Benefit Asso-ciation was organized to keep out the American Federation of Laborand "if we don't put this union over, Brown will shut down themill."Although Metcalf denied having made such a statement, wedo not credit his denial.As indicated above, Metcalf admitted hisactivity on behalf of the Benefit Association, and his statement isentirely consistent with his avowed hostility toward "outside" labororganizations.Several witnesses testified that, on several occasions during theearly part of the I. B. P. M.'s organizational campaign, certain super-visory officials stationed themselves across the street from the meet-ing hall of the I. B. P. M. and watched the employees enter. C. H.Breazeale and J. E. Boyd testified that they saw Metcalf, Getchell,Bob Wilson, and Johnny Young, all supervisory employees,' observ-ing the employees who were coining to the meetings. Paul L. Phil-lips, a union organizer, testified that on or about July 7, 1937, henoticed Earl Wilson and Beasley observing the entrance of employeesto the union hall in West Monroe. Getchell and Metcalf specificallydenied any surveillance of the employees attending the I. B. P. M.meetings.While Young did not testify, Beasley, Earl Wilson, andBob Wilson, witnesses for the respondent, failed to deny that theyhad observed these meetings.Despite the denials of Getchell and Met-calf, we are convinced by the testimony of the I. B. P. M. membersthat all of the above-mentioned supervisors were watching the em-ployees who attended the meetings of the I. B. P. M. with the intentof discouraging such attendance.21Bob Wilson and Johnny Young were foremen in the respondent'smill.2 SeeMatter of piny TownTogs,Inc.andInternational Ladies'GarmentWorkersUnion, 7 NL.R. B54; Matter of Mansfield Mills,IncandTevtileWorkers OmganizingCommittee,3 N. L. It B. 901;Matter of C A Lund Company and Northland Ski Manu-facturing CompanyandIVoodenware Workers Union,Local 20481,6 N. L. It B 423 70DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Conclusions with respect to the respondent's domination andinterferenceIt is clear from the foregoing that the respondent, through itssupervisory officials, actively aided and assisted in the formationof the Association and the Benefit Association and at the same timedirectly discouraged membership in the I. B. P. M.The activitiesof these supervisory officials were so effective that the employeesthemselves apparently realized that the Benefit Association was nottheir organization.Stepswere thereupon taken to disband theBenefitAssociation and the new Association was built upon thefoundations already laid down by the former.Although some of thesupervisory officials discontinued their activity with the advent ofthe Association, a number retained their interest in the activitiesof the employees.Hilton, Thrasher, and Honea continued their ef-forts to persuade the employees to join the Association.A numberof tour bosses continued to circulate the petitions of the Associationamong the respondent's employees, and membership in the Associa-tion continued to be solicited among the employees during workinghours.Under these circumstances it is apparent that the Association,despite the avowed independence of its initiators, continued to bearthe reputation of being dominated and supported by the respondent.Furthermore, the conduct of the respondent's supervisory em-ployees in maintaining surveillance of the I. B. P. M. meetings, andwarning the employees of the disastrous effects of their joining thisorganization, not only assisted the membership campaign of theBenefit Association and the Association, but also interfered with theemployees in the exercise of their right to join the I. B. P. M.We find that the respondent has dominated and interfered withthe formation and administration of the Benefit Association andthe Association and has contributed support to these labor organiza-tions.We further find that the respondent, by its domination ofand interference with the formation and administration of the Asso-ciation and by the conduct of its supervisory employees in discourag-ing membership in the I. B. P. M., has interfered with, restrained,and coerced its employees in the exercise of the rights guarani eed inSection 7 of the Act.D. The alleged discriminatory dischargesThe complaints allege that John Fox, C. C. Butler, A. G. Scharf,and Charles W. Cox were discriminatorily discharged by the respond-ent, thereby discouraging membership in the I. B. P. M. and theI.B. E. W. The respondent contended that the discharges were forcause, having no relation to the union affiliation or activity of such BROWN PAPER MILL COMPANY, INC.71individuals.In support of its contention, the respondent introducedinto evidence its dismissal records which indicate that since July 15,1937,when the union activities among the respondent's employeescommenced, 36 employees in addition to the above 4 employees, werereleased for various causes.Jo/tn Foxhad been employed by the respondent as a machineoperator for 7 years prior to his lay-off on September 26, 1937.Hewas admittedly a good worker.While he was a member of theI.B. P. M., the record does not indicate how active he was in thatorganization.Testimony on behalf of John Fox was given by hisbrother,Warren Fox. John was present in the hearing room duringthe closing days of the hearing but did not take the stand on his ownbehalf.John Fox was laid off when the respondent discontinued the manu-facture of wrapping paper. This discontinuance necessitated the lay-off of Fox and 23 other employees who had been engaged in such pro-duction work.Fox obtained 9 days of extra work between the dateof his lay-off and the latter part of October when he left Monroe,Louisiana, for Texas.Whether or not the 23 other employees whowere laid off with Fox were members of the I. B. P. M. is not shownin the record.There is no indication that Fox received any differenttreatment than these 23 employees.We are of the opinion that the allegations of the complaint regard-ing the discriminatory discharge of John Fox have not beenestablished.C. C. Butlerhad been employed for 10 years by the respondentprior to his discharge on September 26, 1937.At the time of his dis-missal he was a machine operator in charge of the caustic room in therespondent's plant.He joined the I. B. P. M. on September 1, 1937.Although Butler was not an active member, his union affiliation wasknown to the respondent from his participation with other members ofthe I. B. P. M. in a Labor Day parade held in Monroe a week after hebecame a member.On September 26, 1937, Butler was discharged by Metcalf, superin-tendent of the pulp mill, allegedly for "ditching sludge" withoutobtaining the tour boss' consent, which was contrary to the writtenrule of the respondent. "Ditching sludge" is described as the processof discarding an overflow of lime mixture in the lime bin attachedto a mixing machine.Butler admitted that he was in charge of the caustic room andordinarily would have been responsible for the ditching of sludge.He asserted, however, that the sludge had been ditched by Mann, hisassistant, without his knowledge, while he, Butler, had been engagedin assisting J. B. McFarland, a welder, patch a hole in a "slacker" in 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD,another part of the caustic room.Although Mann actually ditchedthe sludge, the evidence is conflicting as to whether he first informedButler of his action. In the investigation made by the respondent onSeptember 27 Butler denied that he had been told by Mann, whileMann contended that he had informed Butler and that Butler wasresponsible for the ditching of the sludge.Metcalf, who investigatedthe incident for the respondent, testified that he believed Butler wasprevaricating.While we are convinced that the respondent did notmake a complete investigation of all the facts surrounding the inci-dent, we are not satisfied that this failure was animated by a desireto discharge Butler for his union activities.We are of the opinion that Mann ditched the sludge without obtain-ing the consent of Butler or the tour boss.However, we are also ofthe opinion that Metcalf believed that Mann had informed Butler ofthe incident and that if Butler had been attending to his duties thesludge need not have been ditched.Although Butler testified that on September 26 he was ordered byhis tour boss, E. N. Wilson, to assist McFarland, thus preventing himfrom carrying out his usual duties, the record does not support histestimony.McFarland denied that Butler had aided him on Septem-ber 26 or any other day. Furthermore, the time card of McFarland,which purported to show where he had been working, substantiatesthe fact that he was not working in the caustic room on that day.Under the circumstances, a substantial doubt is raised as to Butler'sversion of his non-attendance to his usual duties.Moreover, the record is clear that Butler had been reprimanded onseveral previous occasions for not attending to, his job.According toMetcalf, Butler caused the loss of $350 worth of chemicals on Sep-tember 13, 1937, by permitting sludge to accumulate in the "#2 DoreThickner."Shortly thereafterHozea Blazier, his tour boss, hadoccasion to complain to Metcalf concerning Butler's conduct.Accord-ing to Blazier, when Butler had been requested to do some work, thelatter told him, "to hell with it, get your damn brother to do it."Metcalf corroborated Blazier's testimony and further testified that hereprimanded Butler at that time and informed him that if he everfailed to obey orders again he would be discharged.Butler did notdeny having received this warning, and merely stated that he "didnot remember."'From the foregoing evidence we find that Butler was not dischargedbecause of his activity on behalf of the I. B. P. M.We shall, therefore,dismiss the allegations of the complaint with respect to him.A. G. Sehtar fwas employed as a beater operator at the respondent'splant at the time of his discharge on January 19, 1938.He had beenin the respondent's employ for approximately 14 years prior to his BRO\VN PAPER MILL COMPANY INC.73dismissal.He joined the I. B. P. M. on August 25, 1937, and wasactive in soliciting members for that union.During the early part ofSeptember 1937, a loud-speaker system was attached to his car and wasused at the entrance of the respondent's plant to announce meetingsof the I. B. P. M. Scharf also passed out handbills of the I. B. P. M.among the respondent's employees.On or about September 20, 1937,the I. B. P. M. held a meeting of the wives of the employees at hishome for the purpose of enlisting their support in its membershipcampaign.The respondent contends that Scharf was discharged for ineffi-ciency and failure, to obey orders over a long period of time and thatthe immediate cause was his unauthorized use of starch while operat-ing his machine at the respondent's plant.During the last year of his employment Scharf's work had notbeen satisfactory to his tour foreman.Scharf admitted that he hadhad a few "run ins" with his tour boss, Carter, and that Carter hadthreatened to discharge him on one occasion because he failed to obeyorders.Carter testified that the "run ins" were caused by the factthat Scharf was a poor worker and that he would not obey orders.These latter controversies had no connection with Scharf's union ac-tivities or affiliation.In addition to the above testimony relating toScharf's work, his superintendent, Getchell, testified that during thelast 2 years Scharf seemed to be unable to operate the machines effi-ciently and that the machine tenders and tour foremen were con-stantly complaining about his work.C. E. Green and H. C. Carter,tour bosses, corroborated Getchell's testimony to the effect that themachine tenders had been complaining about Scharf's work. Scharfadmitted that he had once been transferred from one shift to anotherbecause of tho complaints of the machine tenders.However, he testi-fied that after his discharge on January 19 he asked three of the fourmachine tenders who received his work whether they had ever com-plained of him, and that they denied having done so.While the abovetestimony is conflicting, a substantial doubt is raised concerning thecharacter of Scharf's work.On September 23, 1937, he was laid off by the respondent for 10days for forgetting to tell his relief man to shut off a valve on oneof the Jordan machines. This caused the shut-down of a machine fora period of 45 minutes on the following morning.However, he wasallowed to return to work after a 6-day lay-off instead of the original10-day penalty.On January 11, 1938, Scharf changed a "freeness report," ap-parently without authority to do so.This report indicated the textureof the paper and it was important that such report be kept accurate. 74DECISIONSOF NATIONAL LABOR RELATIONS BOARDScharf admitted changing the report and testified that he had doneso to make the report "look better" and after taking a "freeness test"himself.Getchell testified that it was the duty of Scharf's helperto take the "freeness test" and that Scharf should not have taken itupon. himself to change the report.Scharf was reprimanded byGetchell for taking this unwarranted action and was informed thatif he ever failed to obey orders again he would be discharged.On January 18, 1938, the day before his discharge, Scharf noticedthat the "pop-test," which indicated the strength of the paper, waslow.He believed that something should be done to bring the testup and after consulting a machine tender he proceeded to have starchpoured into the mixture.The use of starch strengthens the textureof the paper but ordinarily it is not used. The respondent had issuedorders that the use of starch should not be undertaken without firstobtaining the tour boss' permission.Scharf failed to obtain thisnecessary permission and continued to use the starch during theentire shift.Scharf explained his action on the ground that he hadbeen reprimanded once before by a supervisor for failing to usestarch when the pop test was down. It is apparent, however, thatwhile Scharf was under a duty to observe when the use of starch wasnecessary, it was also his duty to secure permission before using it.Moreover, on cross-examination he admitted that there were othermethods of bringing up the pop test and that ordinarily these methodsshould have been tried before resorting to the use of starch.Getchell's investigation disclosed the fact that Scharf had takenunwarranted authority in using starch, without first obtaining theconsent of his tour boss and also showed that the use of starch wasunnecessary.He therefore discharged Scharf for failing to obeyorders.While the case is not free from doubt, we are not convinced by theevidence, as set forth above, that it was Scharf's union activities andaffiliation that motivated his discharge.We therefore find that therespondent has not discriminated in regard to the hire and tenureof employment of A. G. Scharf, thereby discouraging membershipin the I. B. P. M.Charles W. Coxhad been employed by the respondent for 11 monthsas an electrician prior to his discharge on September 16, 1937.Whenhe was hired, he was told that it was on a temporary basis, but thatif he proved satisfactory he might be kept permanently. Cox joinedthe I. B. E. W. on or about June 30, 1937. Although he was notactive in the affairs of the I. B. E. W., his membership therein becameknown when he refused to join the Association at the request ofHilton, his supervisor, sometime in the early part of August 1937. BROWN PAPER MTLL COMPANY, INC.75The respondent contends that Cox was not an efficient electrician ;that he was hired for a temporary period pending the completion ofsome construction work; and that he was discharged when the con-struction work was finished in order to make room for an electrical-refrigeration expert whose services the respondent required.The testimony of Hilton, D. B. Bivens, assistant to Hilton, andA. E. Duncan, a fellow employee, casts some doubt on Cox's qualifica-tions as a journeyman electrician.Hilton testified that Cox's workwas notneat; that he was given the work of a helper rather than ajourneyman because of his lack of skill; and that he was retainedfor 11 months only to give him an opportunity to improve. Bivensand Duncan corroborated Hilton's testimony with respect to thecharacter of Cox's work.Sometimeduring the early part of the summer of 1937, Coxrequested that he be assigned to all the electrical-refrigeration workin the plant, claiming that he had some experience in that type ofwork.Hilton consented to give Cox an opportunity to demonstratehis skill.The record shows, however, that Cox did not have therequisite experience.On one occasion he was directed to investigatethe cause of a break-down of a refrigerator cooling unit.Cox pro-ceeded to hacksaw into the gas line leading to the unit with the con-sequencethat the sulphur dioxide permeated the entire shop anddrove out all the employees.The testimony of a refrigerator expert,J.R. Hightower, establishes that there were more efficient methodsof releasing the gas.On another occasion Cox ruined a water-cool-ing unit by cutting into it with a hacksaw.Hilton testified that dueto Cox's inefficiency he had to obtain the aid of an outside refrigeratorexpert on at least three different occasions.He therefore decided todischarge Cox at the conclusion of the construction work for whichhe had been hired and replace him with an expert who could do bothrefrigeration and electrical work.Since Cox was replaced by an electrical-refrigerator expert andsince the construction work for which he had been hired was com-pleted, we are of the opinion that the record does not support theallegation that Cox was discriminatorily discharged.We find that by discharging Charles W. Cox on September 16, 1937,the respondent has not discriminated in regard to the hire and tenureof his employment, thereby discouraging membership in a labororganization,nor has the respondent by such act interfered with,restrained,or coerced its employees in the exercise of the rightsguaranteedby Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond- 76DECISIONSOF NATIONALLABOR RELATIONS BOARDent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE RE31EDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from furtherengaging in such practices.Moreover, we shall order the respondentto take certain affirmative action which we deem necessary to effectu-ate the policies of the Act.We have found that the respondent dominated and interfered withthe formation and administration of the Benefit Association and ofthe Association and contributed support to these labor organizations.Since the Benefit Association has been abandoned, we shall notorder its disestablishment.'We shall, however, order the respondenttowithdraw all recognition from, and disestablish the Associationas the representative of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, and other conditions of employment.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.InternationalBrotherhood of Paper Makers, InternationalBrotherhood of ElectricalWorkers, Brown Paper Mill EmployeesBenefit Association, and Brown Paper Mill Employees Associationare labor organizations, within the meaning of Section 2 (5) of theAct.2.The respondent, by dominating and interfering with the forma-tion and administration of the Brown Paper Mill Employees BenefitAssociation and the Brown Paper Mill Employees Association, hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed by Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.SeeMatter of Inland Lime and Stone CompanyandQuarry Workers InternationalUnion of North Ameniea, Bhanch No. 259, 8 NL R. B 944. BROWN PAPER MILL COMPANY, INC.774.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent, by laying off John Fox and discharging C. C.Butler, A. G. Scharf, and Charles W. Cox, has not engaged in unfairlabor practices within the meaning of Section 8 (1) and (3) of theAct.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the BrownPaper Mill Company, Inc., Monroe, Louisiana, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Brown Paper Mill Employees Association, or with the forma-tion or administration of any other labor organization of its em-ployees, and from contributing support thereto;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Brown Paper Mill EmployeesAssociation as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment, and completely disestablish Brown Paper MillEmployees Association as such representative;(b) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of at least sixty (60)consecutive days, stating (1) that the respondent will cease anddesist as aforesaid, and (2) that the respondent will withdraw allrecognition from Brown Paper Mill Employees Association as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment,and that said organization is completely disestablished as suchrepresentative; 78DECISIONSOF NATIONAL LABORRELATIONS BOARD(c)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS ofDERrD that the allegations of the complaint, as amended,in Case No. C-486, that the respondent has engaged in unfair laborpractices, within the meaning of Section 8 (3) of the Act, by layingoff John Fox and by discharging and refusing to reinstate C. C.Butler and A. G. Scharf, be, and they hereby are, dismissed;AND IT IS FURTHER ORDERED that the complaint issued in Case No.C-487 be, and it hereby is, dismissed.